DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame members forming a vertical plane of symmetry transversely to the longitudinal axis, claim 39, the discontinuous core, claim 43, the side panel section extending past, claim 44, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 39 appears to be incorrect as no transverse plane of symmetry appears to be indicated from the pair of frame members.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-41, 45-47 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over at least one of Elsner et al. or Atoian et al. (cited by applicant as FR2188549) in view of  Min., KR101675427.
Both Elsner et al. and Atoian et al. have the vehicle with roof, floor and pairs of  diagonally-extending structural frame members extending between the roof and floor at 30 and 9/13, respectively.  “Between” does not require extension in contact with roof and floor as in Elsner et al. but merely in the intervening space.
It would have been obvious at the time of filing of applicant to provide in either reference the battery pack 40 mounted to the roof as taught by Min in order to power the vehicle.
As to claim 35, the angle is an obvious expedient to one of ordinary skill in this art a graduate engineer or experienced designer to provide sufficient vertical roof support.
As to 36, both primary references have wheels hence axles and support is common knowledge in the art and both have frame members therebetween.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
As to claim 37, the length is an obvious expedient to provide interior volume.
Claim 39 cannot be fully treated upon art, but the frame members provide a vertical plane of symmetry parallel to the longitudinal axis and frame members across the vehicle are symmetrical as an obvious aesthetic consideration.
As to claim 40, each primary reference has more than two pair.
As to claim 41, a side panel is common knowledge in the vehicle art to enclose and bonding is also common knowledge to attach.
As to claims 45-46, aluminum rectangular frame members are common knowledge in this art and a flange extension is both obvious expedient and common knowledge to attach the panels to the frame members.
As to claim 53, both are motorized vehicles.
Claims 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over at least one of Elsner et al. and Atoian et al. in view of Min as applied to claim 41 above, and further in view of Timmerman et al. 
It would have been obvious at the time of filing of applicant to provide in either combination above an inner and outer sheet with foam core as taught by Timmerman et al. to 38 in order to provide insulation for the vehicle.
Claims 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over at least one of Elsner et al. and Atoian et al. in view of Min  as applied to claim 34 above, and further in view of Black.
It would have been obvious at the time of filing of applicant to provide in either combination above an interlocking tongue and groove flooring as taught by Black with orientation relative to the longitudinal axis an obvious expedient without significant effect on function.
Claims 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over at least one of Elsner et al. and Atoian et al. in view of Min as applied to claim 34 above, and further in view of Dunder et al., cited by applicant as CA 2205048.
It would have been obvious at the time of filing of applicant to provide in either combination above a floor and a roof connector with interface for that structure and the side wall as taught by Dunder et al. at 2 and 1, respectively in order to join these members.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667.  The examiner can normally be reached on 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
7/30/2021